Order entered March 6, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00213-CV

                           IN RE PHUNG VAN TRAN, Relator

                 Original Proceeding from the 401st Judicial District Court
                                   Collin County, Texas
                           Trial Court Cause No. 401-51820-2014

                                         ORDER
                       Before Justices Lang-Miers, Brown and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We DENY relator’s motion for emergency stay. We ORDER relator to bear the costs of this

original proceeding.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE